Citation Nr: 1736014	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-21 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar disorder.

2.  Entitlement to service connection for a thoracolumbar disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter the Agency of Original Jurisdiction (AOJ).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in April 2017.  A copy of that hearing transcript has been associated with the file.

The DECISION below reopens the claim of service connection for a thoracolumbar disorder.  The remaining aspects of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final AOJ rating decision dated October 2004 denied service connection for a thoracolumbar disorder on the basis that the thoracolumbar disorder was not shown to be due to service.

2.  Evidence added to the record since the October 2004 AOJ rating decision is new and material as it includes previously unconsidered lay testimony concerning the onset and continuity of the symptoms of low back pain.


CONCLUSION OF LAW

Following the prior final denial of October 2004, new and material evidence has been presented to reopen a claim of entitlement to service connection a thoracolumbar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

New and Material Evidence

If a claim of entitlement to service connection is denied by an AOJ decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final AOJ or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In October 2004, VA denied entitlement to service connection for a thoracolumbar disorder on the basis of no in-service incurrence of the condition.  The evidence of record at that time included private medical records reflecting a diagnosis of lumbar degenerative disc disease and left lumbar radiculopathy.  See, e.g., March and April 2004 Private Medical Records.  By letter dated October 2004, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The evidence received since the October 2004 decision includes previously unconsidered statements from the Veteran alleging that low back pain began in service and have continued since service.   See August 2013 Veteran Statement; April 2017 Hearing Testimony.  This evidence relates to an unestablished fact needed to establish service connection (i.e., nexus).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a thoracolumbar disorder are met.


ORDER

The claim of service connection for a thoracolumbar disorder is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a thoracolumbar disorder, a sinus disorder, and hepatitis-C.  In this case, a remand is needed to attempt to obtain additional, outstanding records that may be relevant to these claims.

In an October 2014 statement, the Veteran indicated that was currently receiving disability for his thoracolumbar disorder.  In his April 2017 hearing testimony, the Veteran indicated he was currently being treated by Dr. MD at Norfolk General for his hepatitis C, and by Dr. M in Norfolk, Virginia, for his sinus disorder.  The claims file does not reflect that any attempt has been made to obtain private medical records from Dr. MD or Dr. M, or obtain Social Security Administration (SSA) records.  On remand, the AOJ should attempt to obtain these records.

Additionally, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has been diagnosed with hepatitis-C.  See, e.g., December 2003 Private medical Records.  Additionally, service treatment records reflect that he was treated for a sexually transmitted disease during service.  See February 1979, July 1981, and August 1981 Service Treatment Records.  VA recognizes high-risk sexual activity is a risk factor for hepatitis C.  See February 2011 VCAA Notice.  Under these circumstances, a VA examination is needed to determine the nature and etiology of the Veteran's diagnosed hepatitis C.

The Veteran also has been diagnosed with allergic rhinitis.  See, e.g., November 2003 and August 2012 Private Medical Records.  In February 2017, VA obtained a medical opinion that concluded the Veteran's October 1978 in-service treatment for a sinus condition led to recovery without residual effects and without persistent or recurrent sequelae.  The examiner did not, however, examine the Veteran or address current private medical records reflecting allergic rhinitis.  The Board therefore finds the opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran has been diagnosed with lumbar degenerative disc disease and left lumbar radiculopathy.  See, e.g., March and April 2004 Private Medical Records.  The record contains lay testimony and statements indicating that these conditions may be etiologically related to the Veteran's service.  See August 2013 Veteran Statement; April 2017 Hearing Testimony.  However, the current recollections of in-service onset are not consistent with the Veteran's report of medical history upon service discharge.  As the factual record is unclear, the Board defers consideration of the need for a VA examination pending the receipt of the outstanding treatment records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since January 2017.

2.  With the help of the Veteran as necessary, attempt to obtain private medical records from Dr. MD at Norfolk General for treatment of Hepatitis C, and Dr. M in Norfolk, Virginia, for treatment of a sinus disorder.  All attempts to obtain such records should be documented in the claims file.

3.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

4.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his diagnosed hepatitis C.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed hepatitis C had its onset during active duty, or is otherwise etiologically related to his active duty service? 

In providing this opinion, the examiner should specifically address the following:

* February 1979, July 1981, and August 1981 service treatment records reflecting treatment for a sexually transmitted disease;

* Private medical records reflecting that hepatitis C was possibly acquired through shared needles in the early 1980s (see December 2003 and February 2004 private medical records); and

* The Veteran's April 2017 hearing testimony that he never used needles recreationally; did ingest substances through the nose; and had a sexually transmitted disease treated during service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed sinus disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following question:

Is it at least as likely as not (i.e., a 50 percent or greater possibility) that any diagnosed sinus disorder had its onset during active duty, or is otherwise etiologically related to his active duty service? 

In providing this opinion, the examiner should specifically address the following:

* October 1978 service treatment records reflecting treatment for headache, nasal congestion, and dizziness;

* Private medical records reflecting allergic rhinitis (see November 2003 and August 2012 Private Medical Records); and

* The Veteran's April 2017 hearing testimony that he is currently being treated with nasal spray.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  After completing the actions detailed above and conducting any other necessary development, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


